Case 8:19-cv-00170-PWG Document 15 Filed 03/25/19 Pagbimeftizy F. Maloney
Alttorney at Law

J OS EPH Joseph, Greenwald & Laake, P.aA.
( ' F GREENWALD 6404 Ivy Lane, Suite 400
G , MD
mes & LAAKE, PA ees
Direct Fax: (240) 553-1737

Email: tmaloney@jgllaw.com
www.jgllaw.com

March 25, 2019

Via Electronic Filing
Honorable Paul W. Grimm

United States District Court for the District of Maryland
6500 Cherrywood Lane Suite 465A
Greenbelt, MD 20770

Re: — Boger v. Matrix Warranty Solutions, Inc. et al, Case No. 8:19-cv-00170-PWG
Dear Judge Grimm:

In accordance with this Court’s Letter Order Regarding the Filing of Motions, Defendant
Matrix Warranty Solutions, Inc. d/b/a Element Protection (“Matrix”) respectfully requests that it
be allowed to file a motion to dismiss for lack of personal jurisdiction pursuant to Federal Rule
of Civil Procedure 12(b)(2).

Plaintiff Dan Boger (“Plaintiff”) filed this action against Matrix and Defendant Hard
Tack, Inc. (“Hard Tack”) asserting claims under the Telephone Consumer Protection Act
(“TCPA”). However, Plaintiff cannot meet his burden of establishing that Matrix has sufficient
contacts to support personal jurisdiction in this case. To establish personal jurisdiction, a
Plaintiff must show that jurisdiction is “authorized by the long-arm statute of the state in which
the district court sits” and that the exercise of jurisdiction is “consistent with the Due Process
clause of the Fourteenth Amendment.” Universal Leather, LLC v. Koro AR, S.A., 773 F.3d 553,
558 (4th Cir. 2014). The Maryland long-arm statute extends to the outer limits of the
Constitutional Due Process Clause. ALS Scan, Inc. y. Digital Serv. Consultants, Inc., 293 F.3d
707, 710 (4th Cir. 2002).

Personal jurisdiction can be either general or specific, depending on the extent of the
defendant’s contacts with the forum state. Carefirst of Maryland, Inc. v. Carefirst Pregnancy
Centers, Inc., 334 F.3d 390, 396 (4th Cir. 2003). Plaintiff cannot show that either form of
jurisdiction is proper here over Matrix.

General personal jurisdiction exists only where a non-resident defendant maintains
contact that is “so ‘continuous and systematic’ as to render [it] essentially at home in the forum
State.” Daimler AG v. Bauman, 571 U.S. 117, 139 (2014) (quoting Goodyear Dunlop Tires
Operations, S.A. v. Brown, 564 U.S. 915 (2011)). Matrix, a Nevada corporation with its
principal place of business in Texas, does not have continuous and systematic contacts with the
State of Maryland. Plaintiff, therefore, cannot meet his burden of proving the exercise of general
personal jurisdiction would be proper.

6404 Ivy Lane | Suite 400 | Greenbelt, MD 20770

 

Montgomery County Office
111 Rockville Pike | Suite 975 | Rockville, MD 20850
Honorable &ael8al9aciw00170-PWG Document 15 Filed 03/25/19 Page 2 of 2
March 25, 2019
Page 2

For specific personal jurisdiction to be proper, the lawsuit must arise out of or be related
to a defendant’s minimum contacts with the forum state. ALS Scan, 293 F.3d at 712. In
determining whether a defendant has the necessary minimum contacts, courts apply a three-part
test: “(1) the extent to which the defendant purposefully availed itself of the privilege of
conducting activities in the forum state; (2) whether the plaintiff's claims [arose] out of those
activities; and (3) whether the exercise of personal jurisdiction is constitutionally reasonable.”
Universal Leather, 773 F.3d at 559. None of these factors supports the exercise of personal
jurisdiction over Matrix.

Plaintiff's complaint fails to show that either Matrix or Hard Tack had any contact with
the state of Maryland. Instead, the complaint conclusively demonstrates that the actions at the
heart of the TCPA claim—the actual phone calls—did not arise from conduct directed at
Maryland. Plaintiffs allegation that Matrix “regularly solicits and conducts business in
Maryland” is unsubstantiated by any facts on the face of the pleading. The phone number on
which Plaintiff claims to have received calls, (703) 328-XXX, is a Northern Virginia, not a
Maryland phone number, and the alleged telemarketing calls from (276) 2017-9868 and (703)
263-8675 are registered Virginia phone numbers. See Cunningham y. Capital Advance Sols.,
LLC, CV 17-13050 (FLW), 2018 WL 6061405, n. 9 (D.N.J. Nov. 20, 2018) (Plaintiff, whose
cellular phone was contacted in Tennessee, cannot demonstrate that his TCPA claim arose from
[Defendant’s] alleged marketing ‘to businesses in New Jersey.’”).

As such, Matrix respectfully requests that this Court allow Matrix to file a Federal Rule
of Civil Procedure 12(b)(2) motion to dismiss for lack of personal jurisdiction.

Very truly yours,

JOSEPH, GREENWALD & LAAKE, P.A

fe ps Larey J.
= “F “| rue 1 fey ary
ee Maloney
TFM:klr

cc: All counsel of Record
